Nothing in our decision was intended to reflect upon the good faith of the relator or the sincerity of his belief that the moneys paid to him by his corporation were not subject to a tax.
He is chargeable with knowledge in view of the terms of the agreement that the payments so received were compensation for his work.
His belief that the essential nature of the transaction was affected by giving to the compensation the aspect or the style of dividends is unavailing to diminish his obligation to the State, an obligation which must be determined by the realities of the transaction rather than its form.
The motion should be denied, with ten dollars costs and necessary printing disbursements.